Exhibit 10.1

August 16, 2011

Michael J. Borman

 

Re: Separation Agreement

Dear Mike:

This letter agreement (this “Agreement”) constitutes the agreement between you
and Blue Coat Systems, Inc. (the “Company”) regarding your separation from
employment with the Company.

Separation Date. Your employment with the Company will terminate on August 16,
2011 (hereinafter “Separation Date”). As of the Separation Date, you resign from
all of your positions with the Company and its subsidiaries. As of the
Separation Date, you resign from the Company’s Board of Directors.

Final Salary; COBRA. Regardless of whether you sign the Release (as defined in
Section 4), you will be paid the balance of your earned salary through the
Separation Date, which shall be paid in accordance with applicable law. As of
the Separation Date, you will no longer be eligible to participate in any of the
Company’s benefit or compensation plans, except as provided by law or the terms
of the applicable plans, and your Company equity awards will cease vesting.
Information regarding your rights to continuation of your health insurance
coverage under the terms of COBRA will be sent to you under separate cover. To
the extent that you have such rights, nothing in this Agreement will impair
them.

Status as of Separation Date. As of your Separation Date, you will no longer be
an employee of the Company or its affiliates. As of your Separation Date, you
will return to the Company any building key, security pass, or other access or
identification cards (including any business cards) and any company property
that is currently in your possession, including any documents, credit cards,
computer equipment and mobile phones. By no later than ten days after your
Separation Date, you will clear all expense accounts and pay all amounts owed on
any corporate credit card(s) that the Company previously issued to you. The
Company will reimburse you in accordance with its existing policies for any
legitimate expenses you incurred on company business prior to the effective date
of your termination consistent with the Company’s expense reimbursement policy.



--------------------------------------------------------------------------------

Separation Benefits. In consideration of your execution of the execution of the
General Release of All Claims in the form attached hereto as Exhibit A (the
“Release”), the Company will provide to you the following separation benefits
(the “Separation Benefits”), less customary payroll deductions, if you sign and
do not revoke this Agreement, and subject to your compliance with this Agreement
and the Release:

The amount of $1,170,000, representing an amount equal to your annual base
salary and 100% of your annual target compensation, which shall be paid in a
single lump sum on the 35th calendar day following the Separation Date; and

If you timely elect COBRA coverage for yourself and your eligible dependents,
reimbursement of COBRA premiums for up to 12 months from your Separation Date
(which payment shall be made no later than the month of such coverage), subject
to earlier cessation in the event you become eligible for group health coverage
from another employer.

CEO Change in Control Severance Agreement. Notwithstanding anything to the
contrary in this Agreement, including without limitation payment of the
Separation Benefits and your execution and non-revocation of this Agreement
and/or the Release, in the event of a Change in Control (as defined in the CEO
Change in Control Severance Agreement between you and the Company, dated
September 1, 2010 (the “CEO Change in Control Agreement”)) occurring on or prior
to October 16, 2011 and provided you satisfy the conditions set forth in such
CEO Change in Control Agreement, you shall be entitled to all of the Change in
Control Severance Benefits (as defined in the CEO Change in Control Agreement),
less any amount previously paid as Separation Benefits under this Agreement.

Arbitration. Any dispute relating to the terms of your Separation or the Release
(“Dispute”), shall be finally resolved by arbitration under the administration
of JAMS and in accordance with the then-current JAMS Employment Arbitration
Rules & Procedures (“Rules”) in Santa Clara County, California. Copies of these
rules are available at http://www.jamsadr.com, and shall be made available to
you upon request. Any disputes concerning the enforcement, scope, or
applicability of this Arbitration Provision shall in the first instance be
determined by the arbitrator in accordance with the Federal Arbitration Act.
Should either of us disregard this provision and initiate an action in any court
or administrative agency with respect to a Dispute, the other party may apply to
a court of competent jurisdiction to order the matter to arbitration. The
prevailing party in any such hearing shall be entitled to recover its reasonable
costs and attorneys’ fees incurred in connection therewith.

Either of us may initiate arbitration to resolve a Dispute by delivering to the
other party through personal delivery, certified or registered mail, a written
demand for arbitration. The demand shall include a concise statement of the
issue(s) to be arbitrated, along with a statement setting forth the relief
requested. Along with the demand for arbitration, if you are the filing party,
you shall submit a check or money order payable to “JAMS” in the amount of the
then prevailing JAMS initial Case Management Fee, as your portion of the
administrative fees of the arbitration. Thereafter, the remaining costs of the
arbitration (such as the arbitrator’s fees, costs of a court reporter, and room
rental fees, if any), but not the cost of any transcript, shall be paid by the
Company. Any remaining fees and costs, including but not limited to attorneys’
fees shall, subject to any remedy to which the prevailing party may be entitled
to under the law, be borne by each party to the same extent as that party would
be responsible for such fees and costs were the



--------------------------------------------------------------------------------

Dispute litigated in court. Any demand for arbitration by either of us must be
filed within the statute or statutes of limitation that is or are applicable to
the claim or claims relating to the Dispute upon which arbitration is sought or
required. Any failure to request arbitration within this time frame and
according to this Arbitration Provision shall constitute a waiver of all rights
to raise any claims in any forum arising out of the Dispute.

The arbitrator shall be empowered to award either party any remedy at law or in
equity to which the prevailing party would otherwise have been entitled had the
Dispute been litigated in court, including but not limited to, general, special
and punitive damages, recoverable costs, attorney fees (where provided by
statute or contract) and injunctive relief; provided, however, that the
authority to award any remedy is subject to whatever limitations, if any, exist
in the applicable law on such remedies. The arbitrator shall have no
jurisdiction to issue any award contrary to or inconsistent with law. The
arbitrator shall issue a signed written statement regarding the disposition of
each claim of the Dispute and the relief, if any, awarded as to each claim. The
arbitrator will also provide a concise written statement of the reasons for the
award, stating the essential findings and conclusions on which the award was
based.

Governing Law. This Agreement will in all respects be interpreted and governed
under the laws of the State of California.

Governing Law. This Agreement will in all respects be interpreted and governed
under the laws of the State of California.

Severability. If any provision of this Agreement is determined by an arbitrator
or court of competent jurisdiction to be invalid, unenforceable or void, such
provision shall be enforced to the extent permitted by law and the remainder of
this Agreement shall remain in full force and effect.

Consideration and Acceptance of Agreement; Effective Date of Agreement. You have
21 days to consider and accept the terms of this Agreement and the Release
(although you may accept it at any time within those 21 days). Once signed,
please send the Agreement and the Release to the attention of Betsy E. Bayha,
General Counsel, at the Company. The date of your signature will constitute the
“effective date” of this Agreement. This Agreement may be signed in
counterparts, which together shall constitute one agreement. Notifications given
under this Agreement and with respect to the Release should be personally
delivered, sent by recognized international courier (e.g. Federal Express) with
a return receipt requested or sent certified mail.

No Further Claims. As of the date of your signature below, you agree that you
have received all compensation and benefits owed to you by the Company (except
your earned salary through the Separation Date and, if you sign and do not
revoke the Release, the Severance Payment). As of the date of your signature
below, you have no employment-related claims against the Company and have no
intention of filing such claims in the future. You further acknowledge that you
have not assigned any claims arising out of your employment to any third party.



--------------------------------------------------------------------------------

We wish you every success in your future endeavors.

 

Sincerely, Blue Coat Systems, Inc. By:  

/s/ David W. Hanna

  David W. Hanna   Chairman of the Board of Directors

By signing this Agreement, I acknowledge that I have carefully reviewed and
considered this Agreement; that I fully understand all of its terms; and that I
voluntarily agree to them.

 

/s/ Michael J. Borman

Michael J. Borman Dated: August 17, 2011



--------------------------------------------------------------------------------

GENERAL RELEASE OF CLAIMS

Michael J. Borman (“Employee”), on Employee’s own behalf and on behalf of
Employee’s heirs, executors, administrators and assigns, to the fullest extent
permitted by applicable law, hereby fully and forever releases and discharges
Blue Coat Systems, Inc. (the “Company”) and its past, present and future
directors, officers, employees, agents, successors, predecessors, subsidiaries,
parent, shareholders, employee benefit plans and assigns (together called “the
Releasees”), from all known and unknown claims and causes of action including,
without limitation, any claims or causes of action arising out of or relating in
any way to Employee’s employment with the Company, including the termination of
that employment.

Employee understands and agrees that this General Release of All Claims (the
“Release”) is a full and complete waiver of all claims including, without
limitation, claims of wrongful discharge, constructive discharge, breach of
contract, breach of the covenant of good faith and fair dealing, harassment,
retaliation, discrimination, violation of public policy, defamation, invasion of
privacy, interference with a leave of absence, personal injury or emotional
distress and claims under Title VII of the Civil Rights Act of 1964, the Fair
Labor Standards Act, the Equal Pay Act of 1963, the Americans With Disabilities
Act, the Civil Rights Act of 1866, the Age Discrimination in Employment Act of
1967 (ADEA), the California Labor Code, the California Fair Employment and
Housing Act or any other federal or state law or regulation relating to
employment or employment discrimination. Employee further understands and agrees
that this waiver includes all claims, known and unknown, to the greatest extent
permitted by applicable law. Notwithstanding the foregoing, this Release does
not apply to (x) claims which cannot be released as a matter of law, (y) any
right Employee may have to enforce the Agreement or (z) Employee’s eligibility
for indemnification in accordance with applicable laws, the charter and bylaws
of the Company or any indemnification agreement or fiduciary insurance policy
Employee has with the Company.

Employee also hereby agrees that nothing contained in this Release shall
constitute or be treated as an admission of liability or wrongdoing by the
Releasees or Employee.

In addition, Employee hereby expressly waives any and all rights and benefits
conferred upon Employee by the provisions of Section 1542 of the Civil Code of
the State of California, and any law of any jurisdiction of similar effect.
Section 1542 states as follows:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

If any provision of this Release is found to be unenforceable, it shall not
affect the enforceability of the remaining provisions and the court shall
enforce all remaining provisions to the fullest extent permitted by applicable
law.



--------------------------------------------------------------------------------

This Release constitutes the entire agreement between Employee and Releasees
with regard to the subject matter of this Release. It supersedes any other
agreements, representations or understandings, whether oral or written and
whether express or implied, which relate to the subject matter of this Release.
Employee understands and agrees that this Release may be modified only in a
written document signed by Employee and a duly authorized officer of the
Company.

Employee agrees that the Company shall have no duty to provide to Employee any
severance benefits described in the Agreement unless and until Employee (a) has
signed the Company’s Proprietary Information and Inventions Agreement (“PIIA”)
and (b) has returned to the Company any and all of the Company’s property in
Employee’s possession or under Employee’s control (including, but not limited
to, cellular phones; computers; keys; credit cards; access badges; Company files
or documents, including copies thereof; or facsimile machines). Employee further
agrees that at all times in the future Employee shall remain bound by the PIIA.

Employee understands that Employee has the right to consult with an attorney
before signing this Release. Employee also understands that Employee has 21 days
after receipt of this Release to review and consider this Release, discuss it
with an attorney of Employee’s own choosing, and decide to execute it or not
execute it. Employee also understands that Employee may revoke this Release
during a period of seven days after Employee signs it and that this Release will
not become effective for seven days after Employee signs it (and then only if
Employee does not revoke it). In order to revoke this Release, within seven days
after Employee executes this Release Employee must deliver to Betsy E. Bayha,
General Counsel, at the Company a letter stating that Employee is revoking it.
Employee understands that if Employee chooses to revoke this Release within
seven days after Employee signs it, Employee will not receive any Severance
Payment and the Release will have no effect.

Employee states that before signing this Release, Employee:

Has read it;

Understands it;

Knows that he is giving up important rights;

Is aware of his or her right to consult an attorney before signing it; and

Has signed it knowingly and voluntarily.

 

/s/ Michael J. Borman

Michael J. Borman Dated: August 17, 2011